DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8 and 12 – 25 are rejected under 35 U.S.C. 102 as being anticipated over Muehlsteff (US 20140275832 A1).

Muehlsteff teaches: 
Claim 1: A method of determining an augmented heart rate (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”), 
the method comprising the following steps: 
obtaining a video signal from a patient monitoring device ([0038]: “In other words, cameras that are able to record single images or series of single images, especially video cameras providing a sufficient color depth…can be utilized for observing the subject of interest and acquiring (recording) the first and second set of image data to be analyzed”)
using the video signal to generate an activity signal ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”) and to generate a video PPG ([0103]: “Another way to derive the respiratory signal remotely is by processing the photoplethysmography (PPG) signals calculated from the video”); 
calculating an activity weight factor from the activity signal ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted”);
 calculating a video PPG heart rate from the video PPG ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”)
calculating a first value from the product of the activity weight factor and an activity heart rate ([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value)
calculating a second value from the product of the video PPG heart rate ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”) and a difference between one and the activity weight factor ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted’ ; and [0059]: “ It is to be noted that generally a quality index may also have a value of 0 or 1, i.e. a signal may be completely included (alone) or completely excluded from a weighted combination” – The second value is calculated from the difference between 1 and the quality index. This is supported primarily by [0059] which explains that the signal can be fully included or not fully included. When two signals are included the first signal is multiplied by the weight of the first signal which is calculated using 1 – (the weight of the second signal) and the second signal is multiplied by the weight of the second signal which is calculated using 1 – (the weight of the first signal)) ;and 
computing the augmented heart rate by combining the first value and the second value (Abstract: “A processing unit combines the first vital sign information signal and the second vital sign information signal to obtain a combined vital sign information signal” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)”).

Claim 2: wherein the activity heart rate is calculated from a mapping of the activity signal and a heart rate measurement ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG). These known methods can comprise the analysis of Subtle color changes of the skin regions of the person, wherein these subtle color changes are related to the heart rate or different heart-related signals inter alia the ox gen saturation of the blood. Such methods are known in the art and are commonly used for e.g. extracting heart rate information of a person from PPG signals.”– the heart rate that is extracted is the activity heart rate and its mapped from the video PPG signal  and heart rate-related signals).

Claim 3: wherein the activity heart rate is derived from one or more different activity signals ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG). These known methods can comprise the analysis of Subtle color changes of the skin regions of the person, wherein these subtle color changes are related to the heart rate or different heart-related signals inter alia the oxygen saturation of the blood. Such methods are known in the art and are commonly used for e.g. extracting heart rate information of a person from PPG signals.”– The activity heart rate can be derived from various oxygen saturated related signals)

Claim 4: wherein the one or more different activity signals are from at least one or more of an RGB video signal, a depth camera signal, an accelerometer signal, a piezoelectric motion signal, a PPG, an ECG, and a blood pressure signal ([0103]: “Another way to derive the respiratory signal remotely is by processing the photoplethysmography (PPG) signals calculated from the video”)

Claim 5: obtaining a reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”), obtaining an activity signal (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”), generating the mapping from the activity signal to the reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG). 

Claim 6: including the step of converting the video signal into a time-frequency transform configured to extract the activity signal and the video PPG ([00041]: “ According to an advantageous embodiment, the second set of image data is first transformed from time domain to frequency domain, for example by discrete and/or continuous Fourier transformation, and the Fourier spectrum is analyzed afterwards” – it is known to one having ordinary skill in the art that a Fourier transform converts from the time to the frequency domain), and using the transform to generate the activity signal and to generate the video PPG ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)” and [0106]:” The acquired Video contains at least one part of the body showing breathing motion (e.g., the chest and/or belly) and at least one part of skin area. The acquired video is analyzed to derive the respiratory signal in two ways: one is based on breathing motion detection, while the other is from the PPG signal”

Claim 7: wherein the time-frequency transform is a wavelet transform ([0090]: “Therefore, the analysis unit 30a is adapted to perform continuous wavelet transformation of the heart rate signal…”)

Claim 8: wherein the activity weight factor is a function of the amplitude of the activity signal ([0057]: “ The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted. The reference value can also be dependent on the background illumination level especially for vital sign information signals being extracted from the image data” – it is known to one having ordinary skill in the art that background illumination is dependent on the amplitude of the signal), such that the activity weight factor is limited between 0 and 1 ([0057]: “The quality index is a factor between 0 and 1”) 

Claim 12: wherein the heart rate measurement is derived from an ECG reference signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”).

Claim 13: A method of determining an augmented heart rate, the method comprising the following steps: 
obtaining a first signal and a second signal from a patient ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”); 
generating an activity signal from the first signal ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”);
generating a video PPG from the second signal ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”); 
calculating an activity weight factor from the activity signal ([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value); 
calculating a video PPG heart rate from the video PPG ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”); 
calculating a first value from the product of the activity weight factor and an activity heart rate ([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value); 
calculating a second value from the product of the video PPG heart rate ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”) and a difference between one and the activity weight factor ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted’ ; and [0059]: “ It is to be noted that generally a quality index may also have a value of 0 or 1, i.e. a signal may be completely included (alone) or completely excluded from a weighted combination” – The second value is calculated from the difference between 1 and the quality index. This is supported primarily by [0059] which explains that the signal can be fully included or not fully included. When two signals are included the first signal is multiplied by the weight of the first signal which is calculated using 1 – (the weight of the second signal) and the second signal is multiplied by the weight of the second signal which is calculated using 1 – (the weight of the first signal)) ;and 
computing the augmented heart rate by combining the first value and the second value (Abstract: “A processing unit combines the first vital sign information signal and the second vital sign information signal to obtain a combined vital sign information signal” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)”).

Claim 14: wherein the activity weight factor is a function of the amplitude of the activity signal ([0057]: “ The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted. The reference value can also be dependent on the background illumination level especially for vital sign information signals being extracted from the image data” – it is known to one having ordinary skill in the art that background illumination is dependent on the amplitude of the signal), such that the activity weight factor is limited between 0 and 1 ([0057]: “The quality index is a factor between 0 and 1”) 

Claim 15: obtaining a reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”), Obtaining an activity signal (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”), generating the mapping from the activity signal to the reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG). 

Claim 16: obtaining a reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”), Obtaining an activity signal (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”), generating the mapping from the activity signal to the reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG). 

Claim 17: A method of determining an augmented heart rate variability  (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…” – it is known to one having ordinary skill in the art that if heart rate is variable it will be detected while the vital sign information is being collected),
the method comprising the following steps: 
obtaining a first signal from a patient monitoring device ([0038]: “In other words, cameras that are able to record single images or series of single images, especially video cameras providing a sufficient color depth…can be utilized for observing the subject of interest and acquiring (recording) the first and second set of image data to be analyzed”); 
obtaining a second signal from the patient monitoring device ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”);
generating an activity signal from the first signal ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”);
generating a video PPG from the second signal([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”); 
calculating an activity weight factor from the activity signal([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value) and calculating a video PPG heart rate variability from the video PPG ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”); 
calculating a first value from the product of the activity weight factor and an activity heart rate variability ([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value); 
calculating a second value from the product of the video PPG heart rate ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”) and a difference between one and the activity weight factor ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted’ ; and [0059]: “ It is to be noted that generally a quality index may also have a value of 0 or 1, i.e. a signal may be completely included (alone) or completely excluded from a weighted combination” – The second value is calculated from the difference between 1 and the quality index. This is supported primarily by [0059] which explains that the signal can be fully included or not fully included. When two signals are included the first signal is multiplied by the weight of the first signal which is calculated using 1 – (the weight of the second signal) and the second signal is multiplied by the weight of the second signal which is calculated using 1 – (the weight of the first signal)) ;and 
computing the augmented heart rate by combining the first value and the second value (Abstract: “A processing unit combines the first vital sign information signal and the second vital sign information signal to obtain a combined vital sign information signal” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)”).

Claim 18: wherein the second signal is configured to generate the video PPG  ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)” and [0106]:” The acquired Video contains at least one part of the body showing breathing motion (e.g., the chest and/or belly) and at least one part of skin area. The acquired video is analyzed to derive the respiratory signal in two ways: one is based on breathing motion detection, while the other is from the PPG signal”.

Claim 19: wherein the activity heart rate variability is calculated from a mapping of the activity signal and an ECG reference signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG).

Claim 20: obtaining a reference ECG signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”); generating a reference heart rate variability from the ECG reference signal; obtaining the activity signal (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”),; and generating the mapping from the activity signal to the reference heart rate variability signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG)..

Claim 21: wherein the activity weight factor is a function of the amplitude of the activity signal, such that the activity weight factor is limited between 0 and 1([0057]: “ The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted. The reference value can also be dependent on the background illumination level especially for vital sign information signals being extracted from the image data” – it is known to one having ordinary skill in the art that background illumination is dependent on the amplitude of the signal), such that the activity weight factor is limited between 0 and 1 ([0057]: “The quality index is a factor between 0 and 1”) .

Claim 22: A method of determining an augmented vital sign, the method comprising the following steps: obtaining a first signal from a patient (Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”);
 obtaining a second signal from the patient ([0038]: “In other words, cameras that are able to record single images or series of single images, especially video cameras providing a sufficient color depth…can be utilized for observing the subject of interest and acquiring (recording) the first and second set of image data to be analyzed”); 
generating an activity signal from the first signal ([0005]: “Further, one or more video cameras are used for unobtrusively monitoring the HR, the RR or other vital signs of a subject by use of remote photoplethysmographic imaging” – the HR and RR are the “activity signals”);
generating a physiological signal from the second signal ([0103]: “Another way to derive the respiratory signal remotely is by processing the photoplethysmography (PPG) signals calculated from the video”);
 calculating an activity weight factor from the activity signal ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted”); 
calculating a vital sign signal from the physiological signal ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG)”); 
and computing the augmented vital sign by combining a first value and a second value (Abstract: “A processing unit combines the first vital sign information signal and the second vital sign information signal to obtain a combined vital sign information signal” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)”), wherein the first value is the product of the activity weight factor and a vital sign activity level ([0057]: “The quality index is used as a factor, which is multiplied to the specific vital sign information signal, from which the vital sign is aimed to be extracted” and [0023]: “The term “vital sign” as used herein refers to a physiological parameter of a subject. In particular, the term “vital sign comprises the heart rate (HR) and the respiratory rate (RR)” – the heart rate is one of the vital sign signals and serves as the activity heart rate and it is multiplied with the quality index to produce a vital sign value) and the second value is the product of the vital sign signal and the activity weight factor less than one ([0057]: “The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted’ ; and [0059]: “ It is to be noted that generally a quality index may also have a value of 0 or 1, i.e. a signal may be completely included (alone) or completely excluded from a weighted combination” – The second value is calculated from the difference between 1 and the quality index. This is supported primarily by [0059] which explains that the signal can be fully included or not fully included. When two signals are included the first signal is multiplied by the weight of the first signal which is calculated using 1 – (the weight of the second signal) and the second signal is multiplied by the weight of the second signal which is calculated using 1 – (the weight of the first signal)).

Claim 23: wherein the vital sign activity level is calculated from a mapping of the activity signal and a reference signal ([0030]: “Based on these first image data, a heart rate signal can be extracted… in particular using a method well-known in the art in the field of remote photo-plethysmography (PPG). These known methods can comprise the analysis of Subtle color changes of the skin regions of the person, wherein these subtle color changes are related to the heart rate or different heart-related signals inter alia the ox gen saturation of the blood. Such methods are known in the art and are commonly used for e.g. extracting heart rate information of a person from PPG signals.”– the heart rate that is extracted is the activity heart rate and its mapped from the video PPG signal  and heart rate-related signals).

Claim 24: wherein the activity weight factor is a function of the amplitude of the activity signal, such that the activity weight factor is limited between 0 and 1 ([0057]: “ The quality index is a factor between 0 and 1. wherein the specific value used is dependent on certain reference values related to the vital sign information signals weighted. The reference value can also be dependent on the background illumination level especially for vital sign information signals being extracted from the image data” – it is known to one having ordinary skill in the art that background illumination is dependent on the amplitude of the signal).

Claim 25: wherein the mapping is generated from at least the following steps: obtaining a reference vital sign signal ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12 as known from capacitive ECG measurement”); 
obtaining the activity signal(Abstract: “For the measurement of vital sign information such as a respiratory rate and a heart rate…”); and 
generating the mapping from the activity signal to the vital sign reference signa  ([0094]: “The heart rate or related vital sign information are detected by a variation in the local electric field caused by the heart activity of the subject 12  as known from capacitive ECG measurement” – the activity heart rate which is the activity signal is caused by the ECG measurement so in essence it the activity heart rate is mapped from the ECG).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muehlsteff et al. in view of Addison et al. (“Running Wavelet Archetype Aids the Determination of Heart Rate from the Video Photoplethysmogram during Motion”. 2017)

Regarding claim 9, Muehlsteff teaches the method of claim 1, substantially as claimed. Muehlsteff does not teach displaying on at least one graph as a function of heart rate over time. 
However, Addison in the same field of wavelet transforms for heart rate measurement, teaches wherein the wavelet transform is displayed on at least one graph as a function of heart rate over time, such that the wavelet transform is configured to identify at least one pulse band and at least one motion marker (See Fig. 4. And Caption: “Figure 4. Video PPG Corresponding Morlet-based Scalogram: All three motion types – Pitch, Roll and Yaw were introduced. (a) The video-PPG with large-scale motion artefact…”
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Muehlsteff in view of Addison in order to utilize the commonly used technique of displaying information of heart rate to the user such that the user can monitor the patient’s heart and determine whether it is in a normal or abnormal range for diagnostic purposes.

Regarding claim 10, Muehlsteff  in view of Addison teaches wherein a frequency associated with the at least one pulse band at a time is configured to determine an instantaneous heart rate (Addison – Abstract: “Running Wavelet Archetyping (RWA) allows for the enhanced extraction of pulse information from the time-frequency representation”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Muehlsteff in view of Addison because, as Addison explains, the wavelet transforms such as the ones used in Muehlsteff (See Muehlsteff [0090]: “Therefore, the analysis unit 30a is adapted to perform continuous wavelet transformation of the heart rate signal…”) are used to extract pulse information from the time frequency representation (Abstract: “Running Wavelet Archetyping (RWA) allows for the enhanced extraction of pulse information from the time-frequency representation”). Hence, Addison is using a known technique of wavelet transformation for the predictable results of extracting pulse information.

Regarding claim 11, Muehlsteff  in view of Addison teaches wherein the at least one motion marker is configured to be displayed as a plurality of banding over a plurality of frequencies (Addison – See Fig. 5 and Page 735 – Last Paragraph: “The corresponding processed RWA scalogram is shown in Fig. 5”)
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Muehlsteff in view of Addison and produce a scalogram that shows the banding of the motion over time as commonly done in the art to efficiently analyze noisy signals. 

Conclusion
The prior art made of record but not relied on is considered pertinent to applicant's disclosure. Refer to form PTO-892. Watson  teaches a patient monitoring system with first and second signal data, an activity rate factor, and heart rate augmentation calculations. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
	/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793